Case 3:20-cv-00185-GMG-RWT Document 1 Filed 09/24/20 Page 1 of 2 PageID #: 1




                                   US District Court

                                  217 West King Street

                                  Suite 101                                                FILED
                          Martinsburg, West Virginia 25401                               SEP 2 4 2020
                              (304) 267-8225                                      us  DISTRICT COURT-WVND
                                                                                    MARIINSBURG, WV 25401




 Helen Hewett

 224 South Queen Street                                                                3:20-CV-185
 Martinsburg, West Virginia 25401

(304) 267-8837

                                                       V/S



Joyce Mcdonald, Lisa Goshorn, Michele Michael

71 Woodside Drive

Mcconnellsburg, Pennsylvania 17233




Joyce Mcdponald is the landlord of Cardinal Glen Commons. She had fake police on the property raping

children. John Freeland, Frank Watson, TJ Watson, Richard High living in Kimberley Slonakers apartment

using it as a flop house raping children with Janet Watson. Tina Chambers- Souders, they say she was

murdered. Richard High and Shiela Thompson bringing Wilbur Spielman to Pennsylvania to rape

children which he was supposed to be deceased after he murdered Trinity Swope and Jessica Brewer by

burning her house down with Jack Conrad and Richard High. Joyce Mcdonald had my car hacked with

Christy Stevens and Mark Mills from better Animal days. Joyce Mcdonald allowed people to abuse my

children and I. Andrew Greene beating my children and Lisa Goshorn molesting my daughter. Joyce

Mcdonald is a psycho hotel California I call it. You check in the people there will stalk you to your dead,

have you kidnapped thrown out along the road. Stephanie Kind’s old man in South Carolina having my

son thrown in the air. Tatina and Mike’s old Lady (black woman) calling herself Helen Michael.
Case 3:20-cv-00185-GMG-RWT Document 1 Filed 09/24/20 Page 2 of 2 PageID #: 2




Committing embezzlement with Joyce Mcdonald making a fake lease. This James Gray a black murderer

with Wes Unger that murdered Clarence Greene in 2009 together, impersonating plumbers in

Pennsylvania raping children with Lisa Goshorn, Debra Huddleston impersonating a police officer

 Mother to kidnap from Mcconnellsburg hospital to molest with Rose Stine and Lisa Goshorn, and

Buelah Moore a woman Joyce was court ordered to keep off the property she is a childmolester with

Michele Michael, myexhusband’s daughter. Joyce went out her way to mentally abuse my family and

hurt my children, with Tami Mcdonald and Rapist James Spurlock that says he is a US Marshal. My

children still missing and Joyce committing embezzlement with Heather Markum and Roberta Baublist

 Richard Horn, and Randy Bookheimer
1 demand my children returned and Joyce Mcdonald jailed the childmolester- that enforces black kids

raping white children. $500 million in pain and suffering! I have fled thru 8 states nowhere to go for my

car hacked to kill. This landlord harassing with Sabrena Greene and Casey Foster. I am divorced, living

on the street because of this woman and Debra Huddleston committing embezzlement. This woman is

an evil lady with her friend Ami Younker too.




                                                                         Helen Hewett

                                                                        September 21, 2020
